COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                           ORDER

Appellate case name:           Terrence Tompkins v. State of Texas

Appellate case number:         01-12-00592-CR

Trial court case number:       1337275

Trial court:                   232nd District Court of Harris County

         Appellant Tompkins has filed a motion to supplement the clerk’s record with a
bill of costs. The motion to supplement the clerk’s record is granted. Pursuant to Texas
Rules of Appellate Procedure 34.5(c) and 44.3, the trial court clerk is ordered to prepare,
certify, and file a supplemental record containing a bill of costs. If no bill of costs
currently exists, the trial court clerk or an officer of the court is ordered to prepare a bill
of costs for inclusion in the supplemental record. See TEX. CODE CRIM. PROC. ANN. art.
103.006 (West 2001) (“If a criminal action or proceeding . . . is appealed, an officer of
the court shall certify and sign a bill of costs stating the costs that have accrued and send
the bill of costs to the court to which the action . . . is . . . appealed.”); see also Cardenas
v. State, No. 01-11-01123-CR, 2013 WL 1164365, at *4−5 (Tex. App.—Houston [1st
Dist.] Mar. 21, 2013, no pet. h.) (op. on reh’g).

        The supplemental clerk’s record shall be filed in the First Court of Appeals no
later than May 3, 2013.

       At the same time he filed his motion to supplement the record, appellant
Tompkins also filed a motion for extension of time to file his brief. The motion for
extension of time to file the appellant’s brief is granted. Although Tompkins only
requested until May 5, 2013 to file his appellant’s brief, the supplemental clerk’s record
ordered above is not due until May 3, 2013. Accordingly, we order Tompkins’s
appellant’s brief to be filed no later than 15 days after the date the supplemental
clerk’s record is filed. No further extensions of time will be granted absent extraordinary
circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown______
                  Acting individually

Date: April 23, 2013